Citation Nr: 1131533	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  11-12 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a right eye disability.

4.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel

INTRODUCTION

The Veteran had active service from August 1951 to August 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to a total disability rating based on individual unemployability due to all service-connected disabilities (TDIU) has been raised by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a right eye disability AND entitlement to an initial rating in excess of 30 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran does not have a headache disability as the result of disease or injury that occurred during his active military service.

2.  The Veteran does not have a right knee disability as the result of disease or injury that occurred during his active military service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a headache disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for establishing service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a pre-adjudication letter dated in August 2008, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, service personnel records, post service treatment records, and VA examination reports. 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Veteran asserts that he has headaches and a right knee disability due to his service in the Korean War.  He contends that he has headaches which are due to being hit with shrapnel on the left side of his forehead.  He further asserts that he has arthritis of the right knee after undergoing an operation in service to remove shrapnel from his knee.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for arthritis when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The law provides that, in the case of any Veteran who engaged in combat with the enemy in active service, satisfactory lay or other evidence of an injury incurred in service shall be accepted as sufficient proof of service incurrence of the injury if the evidence is consistent with circumstances of service and notwithstanding that there is no official record of service incurrence of the injury.  38 U.S.C.A. § 1154(b) (West 2002).  In this regard, the Veteran's DD Form 214 shows that he received the Bronze Star, was authorized a combat "V", and received the Purple Heart.  Therefore, participation in combat is established and the Veteran is entitled to the 
presumptions at 38 U.S.C.A. § 1154(b).  However, the Court has held that 38 U.S.C.A. § 1154 does not lighten the evidentiary requirements for competent evidence demonstrating present disability or a nexus between present disability and some remote injury or disease of active service.  See Cohen (Douglas) v. Brown, 10 Vet. App. 128, 138 (1997) ("[s]ection 1154(b) provides a factual basis upon which a determination can be made that a particular disease or injury was incurred or aggravated in service but not a basis to link etiologically the condition in service to the current condition").  

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Headaches

The Veteran's service treatment records do not show any complaints or treatment for headaches. 

On VA examination in December 2008, the Veteran reported that he has had headaches since he received a shrapnel wound to the left forehead which occurred in April 1953.  He indicated that he has never had headaches prior to this incident but that since that time, he has headaches three times a week.  He reported that he has never told a physician about this or had any workup for these headaches.  Physical examination revealed a scar on the left side of the forehead.  The diagnosis was headaches.  In a June 2010 addendum, the VA examiner noted that the Veteran reported headaches since the in-service injury, and that therefore it was as least as likely as not that his headaches are post-concussive in nature and consistent with his head injury while on active duty.

The Veteran underwent a VA traumatic brain injury examination in February 2011.  Following a thorough physical examination, the examiner concluded that a post-concussion disorder was not found.  The examiner reported that there was no evidence in the medical records to indicate that a concussion or traumatic brain injury actually occurred.  With respect to the Veteran's report of headaches, the examiner stated that there was no evidence to link the headaches to an event in Korea.  It was noted that there was no report of headaches in the VA medical records until August 2010 when the Veteran complained that recently prescribed medication initiated headaches.  It was further noted that at a previous VA examination, the Veteran reported that he had been having headaches since Korea but the medical records do not support his claim.  At the current examination, the Veteran reported that his headaches began in 1957, after he finished college.  The examiner did not find any evidence to support that a traumatic brain injury occurred and that there is no evidence to link any current headaches to any military event.  The examiner noted that it was likely that the Veteran's current recollection of the reported events is inaccurate. 

The record contains conflicting medical evidence concerning whether the Veteran's headaches are related to his active service.  In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  

Initially, the Board notes that the record contains conflicting information concerning the onset of the headaches.  During the 2008 VA examination, the Veteran reported that his headaches began in April 1953 when the shrapnel wound to the forehead occurred and have continued since that time.  However, during the 2010 VA examination, the Veteran reported the headaches began in 1957 while the Veteran was in college.  The Veteran's service treatment records reveal no complaints of or treatment for a concussion or headaches, and his post service treatment records reflect no mention of headaches until 2010 when he complained that a certain medication initiated headaches.  Moreover, the 2010 VA examiner questioned the reliability of the Veteran's recollection, as the Veteran had reported at that examination that he was unconscious for 20 minutes, evacuated out, and hospitalized for several days, but had reported to clinicians on prior occasions that he had continued fighting after the injury.  

Upon review of the record as a whole, the Board finds that the Veteran's inconsistent statements, the lack of any mention of headaches, concussion, or loss of consciousness in the service treatment records, the 50 year period of time since service, and the lack of any complaints of headaches in the post service treatment records until 2010 render the Veteran's current contentions to be unreliable.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, a significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran may be facts that the Board can consider and weigh against a veteran's lay evidence).

Further, while the June 2010 VA examiner's opinion linked the Veteran's current headaches to service, such opinion was based primarily on the Veteran's report of suffering from headaches since April 1953, a fact which has been found to be unreliable.  Conversely, the February 2011 VA examiner conducted a detailed examination to determine whether the Veteran had residuals of a traumatic brain injury, thoroughly discussed the record, and provided a detailed rationale explaining why the Veteran's current headaches were not related to service.  Accordingly, the Board assigns greatest probative weight to that opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  

Although the Veteran is shown to have participated in combat and suffered a shrapnel injury to the forehead, the Court has held that 38 U.S.C.A. § 1154 does not alter the fundamental requirements of a diagnosis and a medical nexus to service.  Here, the Veteran's report of the circumstances surrounding the shrapnel injury and his report as to the onset of headaches have been inconsistent, and the most probative medical opinion of record reflects that he does not have headaches related to an injury during service.  Accordingly, the preponderance of the evidence is against the claim for service connection for headaches, and the claim is denied. 

Right Knee Disability

On entrance examination in August 1951, the Veteran was noted to have a scar on the right knee.  An April 1953 treatment record indicated that the Veteran suffered a contusion to his right hand and right knee in April 1953 when a grenade fell in his bunker.  There is no other treatment pertaining to the right knee.  The Veteran's separation examination report dated in August 1955 shows that his lower extremities and musculoskeletal systems were clinically evaluated as normal.

VA outpatient treatment records and private medical treatment records dated from 2008 document treatment for right knee arthritis.
  
The Veteran underwent a VA examination in December 2008.  X-rays of the right knee revealed that mild tricompartmental degenerative changes are seen more in the medial compartment without acute abnormality, no fracture dislocation or tumor.  The diagnosis was mild tricompartmental arthritis of the right knee.

In a June 2010 addendum, the VA examiner reported that there was no significant evidence of a right knee injury and that the entrance examination revealed a scar on the right knee but a history was not indicated.  It was stated that it was not likely that the scar caused any degenerative changes in the knee.  The examiner noted that the service treatment records reflected the initial report of right knee injury and the clarification by the Veteran in 1954 that it was the left knee that was injured.  The examiner noted that the current x-ray findings in the left knee are consistent with traumatic arthritis which would have been secondary to the injury in service as described by the Veteran to service treatment providers.  The examiner concluded that there was no evidence to indicate that a right knee condition was secondary to any service injury.   

Upon review of the record, the Board finds that the preponderance of the evidence is against the claim.  Although service treatment records indicate that the Veteran suffered an injury to his right knee in April 1953, the Veteran subsequently clarified to treatment providers in August 1954 that it was actually his left knee that was injured.  At that time he described the grenade incident in April 1953, and stated that a boy fell on his leg.  He stated that his health record states that it was his right leg, but that it was actually his left.  He underwent surgery for an internal derangement of his left knee at the Naval Hospital in Corpus Christi in August 1954.  The August 1954 hospital records from the Naval Hospital do not reference any problems with the right knee.  The service treatment records do not document any further treatment of the right knee and a right knee disorder was not noted upon separation from service.  

As for the post-service medical evidence, the earliest medical evidence of a right knee disorder is dated in 2008.  This is approximately 53 years after separation from service.  The Board notes that the Veteran's wife indicated that the Veteran has had right knee pain since he got back from Korea.  The record also notes, however, that the Veteran played golf for years until recently and that his right knee arthritis was significantly less severe than his left knee arthritis, which tends to preponderate against the claim.  

In any event, there is no competent evidence of a nexus between the post-service diagnosis of a right knee disorder and the Veteran's service.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  The only competent opinion of record is provided by a VA examiner in December 2010, and this opinion weighs against the claim.  The examiner indicated that the opinion was based on a review of the Veteran's medical records, which actually reflect injury and surgery to the left knee in service.  Finally, there is no medical evidence to show that arthritis of the right knee was manifest to a compensable degree within one year of separation from service, and presumptive service connection is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.  In summary, the evidence does not show that the Veteran has a right knee disability that is related to his service, and the claim must be denied.


Conclusion

Although the Veteran contends that his current headaches and right knee disability were incurred in service.  As a layperson, however, lacking in medical training and expertise, the Veteran cannot provide a competent medical opinion on matters as complex as the etiology of his headaches and right knee disability, and his beliefs in this regard are of no probative value.  Moreover, even if his opinion was entitled to be accorded some probative value, it is far outweighed by the more persuasive medical opinions of record.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).

The preponderance of the competent medical evidence is against finding that the Veteran's headaches and right knee disability were caused or aggravated by active military service.  Service connection is therefore denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for headaches is denied.

Service connection for a right knee disability is denied.


REMAND

A remand is necessary for purposes of further development with respect to the claims for service connection for a right eye disability and for an increased rating for PTSD.

With respect to claim for a right eye disability, the Veteran reports that he received a flash burn to his right eye during service when a grenade blew up near his face.  He contends that his eye sight has been deteriorating since the grenade flash.  

The Veteran was afforded a VA eye examination in December 2008.  The examiner confirmed that the Veteran had decreased visual acuity in the right eye that was recorded on entrance examination.  The service treatment records also show that in April 1953, the Veteran suffered a flash burn to his right eye.  The examiner concluded that any decrease in visual acuity in the right eye had been present for most of the Veteran's life and that it was present at the time of enlistment in 1951.  However, no opinion was rendered with regard to whether such preexisting disability was aggravated by the Veteran's active service.  Thus, the Board finds that the December 2008 examination is inadequate and further examination is warranted.  

With respect to the PTSD claim, the Veteran last underwent a VA psychiatric examination in December 2008.  In his June 2009 notice of disagreement, the Veteran reported that his condition has worsened.  He indicated that his medication has increased and that he is having more trouble with flashbacks and problems sleeping.  A March 2011 VA mental health note confirms an increase in the Veteran's psychiatric medication.  While the Veteran's psychiatric symptoms were briefly discussed on VA traumatic brain injury examination in February 2011, the Veteran was not afforded a thorough evaluation of his PTSD disorder.  Thus, the Board finds that a new VA examination is required in order to determine the current severity of the Veteran's service-connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain relevant VA treatment records (mental health and vision clinics) from the Pittsburgh VA Healthcare System dating since April 2011.   

2.  Schedule the Veteran for a VA eye examination to determine the current nature of his right eye disability, and to obtain an opinion as to whether such disorder is related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should opine as to whether the Veteran's pre-existing right eye disorder was permanently worsened beyond natural progression (aggravated) by the flash burn to the right eye during service.  If so, the examiner should indicate whether any current right eye disability is related to such aggravation.  A complete rationale for all opinions expressed should be provided.

3.  Schedule the Veteran for a VA psychiatric examination to determine the current nature and extent of his service-connected PTSD.  The claims folder must be made available to the examiner in conjunction with the examination, and the examiner should acknowledge in the examination report that the claims folder was reviewed.

All pertinent pathology specifically associated with the service-connected PTSD should be noted in the examination report.  In particular, the examiner should provide an opinion as to the impact of this disability on his occupational and social functioning.  A Global Assessment of Functioning score, along with an explanation of the score, should be provided.  Complete rationale for all opinions should be provided.

4.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


